Filed 12/6/12




      IN THE SUPREME COURT OF CALIFORNIA


HOPE DICAMPLI-MINTZ,                   )
                                       )
           Plaintiff and Appellant,    )
                                       )                            S194501
           v.                          )
                                       )                      Ct. App. 6 H034160
COUNTY OF SANTA CLARA et al.,          )
                                       )                      Santa Clara County
           Defendants and Respondents. )              Super. Ct. No. 1-07 CV 089159
                                       )
____________________________________)


      Government Code1 section 915, subdivision (a) (section 915(a)), establishes
the manner of delivery of a claim against the government. It requires that a claim
be presented to a local public entity by “[d]elivering it to the clerk, secretary or
auditor,” or by mailing it to one of these officials “or to the governing body.”
Section 915, subdivision (e) (section 915(e)), further provides that a misdirected
claim “shall be deemed to have been presented in compliance” with section 915 if
“[i]t is actually received by the clerk, secretary, auditor or board of the local public
entity.” (§ 915(e)(1), italics added.)
      Here, the Court of Appeal held that “a claim may substantially comply with
the act, notwithstanding failure to deliver or mail it to one of the specified
recipients, if it is given to a person or department whose functions include the


1       All further unspecified statutory references are to the Government Code.



                                           1
management or defense of claims against the defendant entity.” We reject this
judicial expansion of the statutory requirements and affirm that a claim must
satisfy the express delivery provisions language of the statute.
                                 I. BACKGROUND
     On April 4, 2006, Dr. Bao-Thuong Bui and Dr. Abraham Sklar performed
surgery on plaintiff Hope DiCampli-Mintz at Valley Medical Center (VMC), a
hospital owned and operated by the County of Santa Clara (the County). In the
recovery room, plaintiff complained of pain in her left leg, which appeared bluish
and cold to the touch. An emergency tomography disclosed that her “left iliac
artery” was “completely interrupted.” Plaintiff was returned to surgery and
ultimately discharged.
     Later that year, plaintiff went to VMC‟s emergency department “in a great
deal of pain.” An emergency room physician told her that another procedure was
required because blood vessels had been damaged in the first surgery.
     Plaintiff retained counsel who prepared a letter for transmission to VMC, Dr.
Bui, and Dr. Sklar, giving “notice, in accordance with Section 364 of the Code of
Civil Procedure, that Hope DiCampli-Mintz will file suit against you for damages
resulting from the personal injury of Hope DiCampli-Mintz.” Code of Civil
Procedure section 364 requires that a plaintiff give notice of an intent to sue to a
health care provider 90 days before filing a negligence action.2 The letter stated
that defendants negligently performed surgery, interrupting blood flow to
plaintiff‟s leg, then failed to repair the problem.
     On April 3, 2007, plaintiff‟s counsel personally delivered copies of the letter
to an employee of the medical staffing office in the hospital‟s administration

2      Code of Civil Procedure section 364 is not part of the Government Claims
Act (§ 810 et seq.). The notice of intent it mandates is a separate requirement.



                                           2
building. The letters were addressed to the Risk Management Department at
VMC, Dr. Bui, and Dr. Sklar.3 While the letter included a request that it be
forwarded to the recipient‟s insurance carrier, it did not request that it be
forwarded to any of the statutorily designated recipients denoted in section 915.
     It is undisputed that the letter was never personally served or presented, nor
was it mailed to the county clerk or the clerk of the board. The parties likewise
agree that plaintiff knew VMC was owned and operated by the County. The letter
was later received by the Santa Clara County Risk Management Department by
April 6, 2007.4 On April 23, 2007, Dave Schoendaler at the County‟s Risk
Management Department spoke with plaintiff‟s counsel by telephone. According
to plaintiff‟s counsel, Schoendaler acknowledged receipt of the letter; orally
opined that service on VMC required a tort claim which was late; questioned
whether a tort claim was required as to Dr. Sklar and Dr. Bui and indicated that he
would look into that; stated that plaintiff had an interesting case; mentioned a
physical condition that put plaintiff at risk; and provided the name of the attorney
handling the County‟s defense. Schoendaler did not mention that the letter failed

3       Plaintiff‟s counsel also sent duplicate letters by certified mail.
4       According to the County, the letters were addressed to the “Risk
Management Department at the Valley Health Center Clinic at VMC.” Plaintiff
did not dispute this and added that the letter was also received by the “Santa Clara
County Risk Management Department.” At oral argument it was clarified that the
“Santa Clara County Risk Management Department” and the “Risk Management
Department at the Valley Health Center Clinic at VMC” are different entities.
        The “Santa Clara County Risk Management Department” is a department
within the County‟s Employee Services Agency and deals with legal claims
against the County. The “Risk Management Department at the Valley Health
Center Clinic at VMC” is responsible for such things as the hospital‟s quality
assurance and its compliance with regulatory matters. For reasons set forth below,
any differences are irrelevant because plaintiff failed to properly present her letter
to a statutorily designated person, nor did any such designee actually receive the
letter. (§ 915(a) & (e).)



                                           3
to satisfy section 915‟s delivery requirements. Plaintiff never received written
notice that her claim was untimely or presented to the wrong party.
     On July 2, 2007, plaintiff filed a complaint naming Dr. Bui, Dr. Sklar, and
VMC as defendants. As described by the Court of Appeal, “The complaint
acknowledged that „Plaintiff was required to comply with . . . [government claims
statutes],‟ but asserted she was „excused‟ from doing so because defendants „failed
to provide notice to Plaintiff as required by Government Code §§ 910.8, 911,
911.3, and therefore waived any defenses they may have had to the sufficiency of
Plaintiff‟s claim (Notice of Intention to Commence Action) as presented.‟ ”5
     On August 29, 2007, the County6 filed an answer denying plaintiff‟s
allegations and asserting affirmative defenses, including that plaintiff “failed to
comply with the provisions of the California [Government] Claims Act,” and that
her claims were “barred by the provisions of Government Code §§ 810 through
1000, inclusive.”7

5       Section 910.8 requires the board of a public entity, or its designee, to give a
claimant notice of a defective claim. Section 911 provides if the board fails to
provide a notice of insufficiency as required by section 910.8, the defect is waived.
Section 911.3, subdivisions (a) and (b) require that the board, or its designee give
written notice to the claimant that a claim was untimely. Failure to do so waives a
timeliness defense. As later discussed, because plaintiff‟s claim was not presented
to or actually received by the board or a person designated by it, sections 910.8,
911 and 911.3 are not applicable. (See post, pp. 10-12.)
6       The Court of Appeal noted that the complaint was never amended to name
the County as the proper defendant, although the parties have acted throughout the
proceedings as if it were. The Court of Appeal treated this mistake as a harmless
misnomer. (See Plumlee v. Poag (1984) 150 Cal.App.3d 541, 547; see also 4
Witkin, Cal. Procedure (5th ed. 2008) Pleading, § 477, pp. 605-606; 5 Witkin, Cal.
Procedure, supra, Pleading, § 1219, p. 654.) The parties do not dispute this issue
and we need not address it.
7       At some point, the parties stipulated to the dismissal of the suit against Dr.
Bui and Dr. Sklar, agreeing that at all relevant times they acted within the course
and scope of their County employment.



                                          4
     The County filed a motion for summary judgment, alleging that plaintiff
failed to comply with the Government Claims Act because her claim was never
presented to or received by a statutorily designated recipient as required by section
915. In opposition, plaintiff argued that she had “substantially complied” with the
Government Claims Act on April 3, 2007, by delivering the letter of intent to the
Risk Management Department at VMC. She also alleged that the letter was
received by the Santa Clara County Risk Management Department by April 6,
2007, and that this department was the county department most directly involved
with the processing and defense of tort claims against the County.
     The trial court granted the County‟s summary judgment motion. It held that
the County made a sufficient showing of noncompliance, and that plaintiff could
not avoid summary judgment because she failed to “raise a reasonable inference
that her claim was actually received by the clerk, secretary, auditor or board of the
local public entity within the time prescribed for presentation thereof” and she also
failed to “establish waiver and/or equitable estoppel.”
     The Court of Appeal reversed. It found that plaintiff had “substantially
complied” with the presentation requirements of the Government Claims Act. The
Court of Appeal rejected other Court of Appeal cases holding that compliance is
deemed satisfied only by actual receipt by the statutorily designated persons, under
section 915(e)(1).
                                    II. DISCUSSION
A. The Government Claims Act
     Suits for money or damages filed against a public entity are regulated by
statutes contained in division 3.6 of the Government Code, commonly referred to
as the Government Claims Act. We have previously noted that “[s]ection 905
requires the presentation of „all claims for money or damages against local public
entities,‟ subject to exceptions not relevant here. Claims for personal injury and

                                          5
property damage must be presented within six months after accrual; all other
claims must be presented within a year. (§ 911.2.) „[N]o suit for money or
damages may be brought against a public entity on a cause of action for which a
claim is required to be presented . . . until a written claim therefor has been
presented to the public entity and has been acted upon . . . or has been deemed to
have been rejected . . . .‟ (§ 945.4.) „Thus, under these statutes, failure to timely
present a claim for money or damages to a public entity bars a plaintiff from filing
a lawsuit against that entity.‟ [Citation.]” (City of Stockton v. Superior Court
(2007) 42 Cal.4th 730, 737-738 (City of Stockton).)
     Section 905 requires that, subject to exceptions not present here, “all claims
for money or damages against local public entities” must be “presented in
accordance with Chapter 1 (commencing with Section 900) and Chapter 2
(commencing with Section 910)” of the Government Code. “ „Local public entity‟
includes a county, city, district, public authority, public agency, and any other
political subdivision or public corporation in the State . . . .” (§ 900.4.)
     Section 915(a) provides, “A claim . . . shall be presented to a local public
entity by either of the following means: [¶] (1) Delivering it to the clerk,
secretary or auditor thereof. [¶] (2) Mailing it to the clerk, secretary, auditor, or to
the governing body at its principal office.” Section 915(e)(1) clearly and narrowly
sets forth how actual receipt may meet the presentation requirement: “A claim . . .
shall be deemed to have been presented in compliance with this section even
though it is not delivered or mailed as provided in this section if, within the time
prescribed for presentation thereof, any of the following apply: [¶] (1) It is
actually received by the clerk, secretary, auditor or board of the local public
entity.” (Italics added.)
     Even if the public entity has actual knowledge of facts that might support a
claim, the claims statutes still must be satisfied. (City of Stockton, supra, 42

                                           6
Cal.4th at p. 738.) “The filing of a claim is a condition precedent to the
maintenance of any cause of action against the public entity and is therefore an
element that a plaintiff is required to prove in order to prevail.” (Del Real v. City
of Riverside (2002) 95 Cal.App.4th 761, 767 (Del Real), italics added; Shirk v.
Vista Unified School Dist. (2007) 42 Cal.4th 201, 209 (Shirk).)
     A goal of the Government Claims Act is to eliminate confusion and
uncertainty resulting from different claims procedures. (Recommendation:
Claims Against Public Entities (Dec. 1963) 4 Cal. Law Revision Com. Rep.
(1963) p. 1008.) As we pointed out in City of Stockton, supra, 42 Cal.4th at
page 738, “[t]he purpose of the claims statutes is not to prevent surprise, but „to
provide the public entity sufficient information to enable it to adequately
investigate claims and to settle them, if appropriate, without the expense of
litigation. [Citations.] It is well-settled that claims statutes must be satisfied even
in face of the public entity‟s actual knowledge of the circumstances surrounding
the claim.‟ [Citation.] The claims statutes also „enable the public entity to engage
in fiscal planning for potential liabilities and to avoid similar liabilities in the
future.‟ [Citations.]”
     Moreover, the intent of the Government Claims Act is “not to expand the
rights of plaintiffs against government entities. Rather, the intent of the act is to
confine potential governmental liability to rigidly delineated circumstances.”
(Munoz v. State of California (1995) 33 Cal.App.4th 1767, 1776; State of
California v. Superior Court (2004) 32 Cal.4th 1234, 1242-1243.) The claimant
bears the burden of ensuring that the claim is presented to the appropriate public
entity. (Life v. County of Los Angeles (1991) 227 Cal.App.3d 894, 901 (Life).)8

8     In Shirk, supra, 42 Cal.4th at page 213, we summarized the public policies
supporting strict application of the claims presentation requirements: “Requiring a
                                                              (footnote continued on next page)


                                            7
      B. Application of the Government Claims Statute
      Several points are important here. The County does not dispute that the
content of the letter is sufficient to serve as a valid claim, nor does it dispute its
timeliness. Plaintiff does not dispute that the County was the proper public entity
where her claim should have been presented under section 915(a). The case stands
or falls on whether presentation of plaintiff‟s letter of intention to someone other
than the statute‟s designated recipients or the actual receipt of notice by a proper
recipient, satisfies the prefiling claim requirement.
      It is uncontested that the claim was never delivered or mailed to the “clerk,
secretary or auditor” as required by section 915(a). Likewise, the “clerk,
secretary, auditor or board” never actually received the claim. (§ 915(e)(1).)
Thus, neither section 915(a)‟s specific requirements for compliance, nor section
915(e)(1)‟s provision deeming actual receipt to constitute compliance, were
satisfied. Nevertheless, the Court of Appeal held that there was “substantial
compliance.” This was error.



(footnote continued from previous page)

[claimant] . . . to first present a claim to the entity, before seeking redress in court,
affords the entity an opportunity to promptly remedy the condition giving rise to
the injury, thus minimizing the risk of similar harm to others. [Citations.] [It] also
permits the public entity to investigate while tangible evidence is still available,
memories are fresh, and witnesses can be located. [Citations.] Fresh notice of a
claim permits early assessment by the public entity, allows its governing board to
settle meritorious disputes without incurring the added cost of litigation, and gives
it time to engage in appropriate budgetary planning. [Citations.] The notice
requirement . . . thus is based on a recognition of the special status of public
entities, according them greater protections than nonpublic entity defendants,
because . . . public entities . . . will incur costs that must ultimately be borne by the
taxpayers.”




                                            8
     The proper construction of section 915 is dispositive. “In construing any
statute, we first look to its language. [Citation.] „Words used in a statute . . .
should be given the meaning they bear in ordinary use. [Citations.] If the
language is clear and unambiguous there is no need for construction, nor is it
necessary to resort to indicia of the intent of the Legislature . . . .‟ [Citation.] „If
the language permits more than one reasonable interpretation, however, the court
looks “to a variety of extrinsic aids, including the ostensible objects to be
achieved, the evils to be remedied, the legislative history, public policy,
contemporaneous administrative construction, and the statutory scheme of which
the statute is a part.” [Citation.]‟ [Citation.]” (S. B. Beach Properties v. Berti
(2006) 39 Cal.4th 374, 379.) Also, a statute “ „must be given a reasonable and
common sense interpretation consistent with the apparent purpose and intention of
the lawmakers, practical rather than technical in nature, which upon application
will result in wise policy rather than mischief or absurdity.‟ ” (City of Poway v.
City of San Diego (1991) 229 Cal.App.3d 847, 858, quoting DeYoung v. City of
San Diego (1983) 147 Cal.App.3d 11, 18.) A court may not, “under the guise of
construction, rewrite the law or give the words an effect different from the plain
and direct import of the terms used.” (California Fed. Savings & Loan Assn. v.
City of Los Angeles (1995) 11 Cal.4th 342, 349.) Further, “ „[w]e must assume
that the Legislature knew how to create an exception if it wished to do so . . . .
[Citation]‟ ” (Ibid.)
     The Court of Appeal erred by failing to adhere to the plain language of
section 915. Instead, it rewrote the statute to read as the court believed it should
provide.
     Section 915(a)(1) reflects the Legislature‟s intent to precisely identify those
who may receive claims on behalf of a local public entity. Section 915(e)(1)
reflects the Legislature‟s intent that a misdirected claim will satisfy the

                                            9
presentation requirement if the claim is “actually received” by a statutorily
designated recipient. Thus, compliance with section 915(e)(1) requires actual
receipt of the misdirected claim by one of the designated recipients. If an
appropriate public employee or board never receives the claim, an undelivered or
misdirected claim fails to comply with the statute. (Life, supra, 227 Cal.App.3d at
p. 901.) This straightforward construction honors the statutory language and is
consistent with the purpose of the claims statutes.9
     While resort to extrinsic sources is unnecessary, our conclusion is consistent
with the legislative history. In 1959, the California Law Revision Commission‟s
(Commission) report found that there were conflicting claim presentation
requirements for public entities throughout the state. The Commission urged that
specificity and uniformity were necessary and recommended adoption of uniform
procedures for certain claims against public entities. (See Recommendation and
Study relating to The Presentation of Claims Against Public Entities (Jan. 1959) 2
Cal. Law Revision Com. Rep. (1959) pp. A-57 to A-62, A-122 (1959 Study).)
The Commission reported, “Much unnecessary litigation has been devoted to
resolution of technical issues relating to allegedly improper presentation of
claims. . . . [A recurring question is] whether presentation to the wrong official
satisfies the statute. Avoidance of these problems can be achieved in part by clear
identification of the officer to whom such claims are required to be presented and
by express authorization of mailed notice. In order to avoid doubts and to
preclude such purely technical issues from interfering with expeditious handling of
claims, however, it is recommended that express provision be made to cure minor

9       We need not determine whether section 915‟s use of the term “clerk” refers
to the county clerk or the clerk of the board of supervisors. It is undisputed that
the claim was not mailed, delivered to, or received by either clerk.



                                         10
defects in the manner of service which do not prejudice the public entity.” (Id. at
p. A-122, fns. omitted.)
     The Commission also referred to a New York law providing that, “ „[I]f
service of such notice . . . [is] not in compliance with the provisions of this
subdivision, such service shall be deemed valid if such notice is actually received
by such person.‟ ” (1959 Study, supra, 2 Cal. Law Revision Com. Rep., at p. A-
122, italics added.) In 1959, the Legislature acted on the Commission‟s
recommendation and added section 714, the predecessor of section 915.10 (Stats.
1959, ch. 1724, § 1, p. 4136.) “The scheme in effect today was established in
1963, when the Legislature combined the requirements for claims against local
entities with those for claims against the state in part 3 of division 3.6 of title 1 of
the Government Code. (Stats. 1963, ch. 1715, pp. 3369, 3372 et seq.)” (City of
Stockton, supra, 42 Cal.4th at p. 739, fn. 4.)
     It is logical to provide that actual receipt satisfies the claim presentation
requirement. The goals of the claims statutes are to provide entities with sufficient
information to investigate and appropriately resolve claims and to plan for
potential liabilities. These goals are satisfied when an adequate claim is actually
received by an appropriate entity representative. The Legislature retains authority
to determine which representatives are appropriate. The Court of Appeal cannot


10      Former section 714 provided, “A claim may be presented to a local public
entity (1) by delivering the claim to the clerk, secretary or auditor thereof within
the period of time prescribed by Section 715 or (2) by mailing the claim to such
clerk, secretary or auditor or to the governing body at its principal office not later
than the last day of such period. A claim shall be deemed to have been presented
in compliance with this section even though it is not delivered or mailed as
provided herein if it is actually received by the clerk, secretary, auditor or
governing body within the time prescribed.” (Stats. 1959, ch. 1724, § 1, p. 4136,
italics added.)



                                           11
override that determination simply because it concludes receipt by others should
be considered sufficient.
     The Court of Appeal placed substantial reliance on Jamison v. State of
California (1973) 31 Cal.App.3d 513 (Jamison). Jamison proves too slender a
reed to support the weight of the Court of Appeal‟s expansion. The Jamison
holding was later repudiated by its own panel and is in conflict with more recent
authority.
     Jamison was injured in a traffic collision with a truck owned by the
California Department of Water Resources. His lawyer filed a claim with the
Department of Water Resources before filing suit. (Jamison, supra,
31 Cal.App.3d at p. 515.) The trial court dismissed the action for failure to
comply with the Government Claims Act. (Jamison, at p. 515.) At the time,
section 915, subdivision (c), a prior version of section 915(e), required that notice
be filed with the State Board of Control and Jamison had failed to do so.
(Jamison, at pp. 515-516.) The Court of Appeal concluded Jamison had
substantially complied with the existing statute. It noted that most claim statute
cases dealt with “substantial compliance” in disputes over whether the contents or
form of the claim was adequate, not whether the filing was properly presented.
(Id. at p. 516.) It then reviewed the few California cases involving “the question
of filing a proper claim with the wrong governmental department or agency.”
(Ibid.)
     The Jamison court drew several conclusions: (1) The statutory requirement
is not met when a claim is filed with the wrong entity. (Jamison, supra, 31
Cal.App.3d at p. 517.) That principle is reflected in Jackson v. Board of
Education (1967) 250 Cal.App.2d 856, 858-860, which held that a requirement to
serve a local board of education is not satisfied by serving the municipality. (2) If
a claim is filed with the proper entity but with the wrong statutory official of that

                                          12
entity, the statute is satisfied if the claim is actually received by the statutory
officer. (3) A complete failure to serve any responsible officer of the entity will
not constitute substantial compliance. (Jamison, supra, 31 Cal.App.3d at p. 517.)
As stated in Redwood v. State of California (1960) 177 Cal.App.2d 501, 503-504:
“It has been repeatedly held that where the claims statute provides for the person
upon whom the claim is to be served . . . service upon another is insufficient.”
     The Jamison court went on to draw a fourth conclusion that it phrased as
follows: “Service upon any responsible official of the entity, but not the statutory
officer, is sufficient if the party served has the duty to notify the statutory agent.”
(Jamison, supra, 31 Cal.App.3d at p. 517.) Jamison cited no California authority
for this proposition, referring instead to cases from Indiana (Galbreath v. City of
Indianapolis (Ind. 1970) 255 N.E.2d 225) and the District of Columbia (Stone v.
District of Columbia (D.C. Cir. 1956) 237 F.2d 28 [applying D.C. law]).
(Jamison, supra, 31 Cal.App.3d at p. 517.) The Jamison opinion does not reveal
whether the statutes at issue in those cases bore any similarity to the California
statutory scheme.
     As justification for importing its fourth conclusion into California law, the
Jamison court stated, “Certainly, any responsible officer or employee of a major
state agency knows, or should know, that if a substantial claim for damages is
presented that it should be forwarded to the Board of Control. In the event the
officer or employee actually receiving the claim does not know the proper agency,
then a simply [sic] inquiry to the Attorney General‟s office would result in advice
as to the proper agency.” (Jamison, supra, 31 Cal.App.3d at p. 518.) The court
cited no statutory authority supporting the duty it created. Other California
appellate courts have refused to follow it. (Del Real, supra, 95 Cal.App.4th 761;
Life, supra, 227 Cal.App.3d 894.)



                                           13
      In Life, supra, 227 Cal.App.3d 894, the plaintiff was involved in an
automobile accident. He was treated by medical staff at the county medical center
that allegedly committed negligence. The plaintiff retained counsel who sent a
personal injury claim to the medical center‟s legal department. (Id. at p. 897.)
The legal department was not the proper body to receive the plaintiff‟s claim. The
plaintiff later retained new counsel who filed a late claim with the county board of
supervisors. (Ibid.)
      After the county denied the claim as untimely and his application for leave to
present a late claim was also denied, Life filed a complaint against the county
alleging medical negligence. (Life, supra, 227 Cal.App.3d at p. 897.) The county
moved for summary judgment on the ground that Life had failed to timely present
a claim. (Id. at p. 898.) The Court of Appeal affirmed, holding that Life‟s
presentation of the claim to the hospital‟s legal department was insufficient.
Compliance with section 915 would have occurred only if the misdirected claim
was “ „actually received by the clerk, secretary, auditor or board of the local public
entity. . . .‟ ” (Life, at p. 900.)
      The Life court found Jamison unpersuasive because it failed to follow the
statutory requirement that a misdirected claim be “actually received” by the
designated party. (Life, supra, 227 Cal.App.3d at p. 901.) The court also
remarked that “Jamison’s reliance on a public entity‟s internal transmittal of a
claim conflicts with section 915, which requires the claimant to file with the
appropriate official or board.” (Ibid.) The court persuasively concluded that “[b]y
focusing on the duty of a public employee in receipt of a claim to forward the
claim to the proper agency, Jamison inappropriately shifts responsibility for filing
a claim with the proper official or body from the claimant to the public entity.”
(Ibid.)



                                         14
     In Del Real, supra, 95 Cal.App.4th at page 764, the claim arose from an
automobile accident with a Riverside police officer, Eric Charrette. Del Real‟s
attorney wrote to Charrette seeking his account of the accident and requesting that
the letter be forwarded to Charrette‟s insurance company. The city attorney
responded to the letter, informing counsel that it represented Charrette and that he
would not provide a statement. The letter also stated that any further contact with
Charrette should be made through the city attorney‟s office. (Ibid.) Del Real later
sued Charrette and the City of Riverside. Defendants moved for summary
judgment alleging Del Real failed to satisfy the Government Claims statutes. Del
Real urged in reply that her letter to Charrette constituted a timely claim. She
argued that “even if the letter was not actually received by the appropriate person
or body, it should have been,” citing Jamison for the proposition that Charrette
had a duty to transmit the letter to the appropriate recipient. (Del Real, at p. 770.)
     In addition to holding that the letter did not contain the contents of a proper
claim, the Court of Appeal held that because the letter was not properly directed it
failed to comply with section 915. (Del Real, supra, 95 Cal.App.4th at p. 770.) In
rejecting Del Real‟s argument, the Fourth District Court of Appeal stated, “we
have reconsidered our earlier decision in Jamison and, as did the court in Life v.
County of Los Angeles, supra, 227 Cal.App.3d at pages 900-901, we find that it is
at odds with section 915, subdivision (c). We therefore decline to follow it.”
(Ibid.) We agree with the holdings in Life and Del Real. Their application of the
compliance doctrine is consistent with the language of section 915(e)(1) requiring
actual receipt by the statutorily designated recipient. Jamison is unpersuasive
because it fails to follow the statutory language specifically identifying who must
actually receive a claim. Finding compliance when any agency employee is
served exponentially expands the scope of the statute. By placing a duty on a
public employee who receives a misdirected claim to forward it to the proper

                                          15
agency, Jamison improperly shifted the responsibility for presenting a claim from
the claimant to the public entity. (See §§ 910, 915.)
       Moreover, the County argues persuasively that, in addition to contravening
section 915‟s plain language, the Jamison rule creates uncertainty about how and
where claims must be delivered. Misdirected claims may be received by various
departments or employees and forwarded to multiple people and places, making it
difficult to determine whether the claims were actually delivered to, or received
by, a department or employee charged with the overall management of claims
against the county. The question of when a claim is actually received and whether
a specific department or employee managed claims against a public entity would
also be fodder for litigation. This result is contrary to the Government Claims
Act‟s goal of eliminating uncertainty in the claims-presentation requirements.
Accordingly, we disapprove Jamison v. State of California, supra, 227 Cal.App.3d
513.
       The Court of Appeal below further relied on cases decided before the
enactment of section 915 or its predecessor, section 714.11 When these cases were
decided, claims against the state, local, and municipal governments were governed
by numerous state statutes and local ordinances. Recognizing this Byzantine
claims system, the Legislature standardized the procedure by enacting the
Government Claims Act. In doing so, it replaced more than 150 separate
procedures for directing claims against local governmental entities. (Ardon v. City
of Los Angeles (2011) 52 Cal.4th 241, 246.) Because of this comprehensive



11    Insolo v. Imperial Irr. Dist. (1956) 147 Cal.App.2d 172; Peters v. City and
County of San Francisco (1953) 41 Cal.2d 419; and Los Angeles Brick & Clay
Products Co. v. City of Los Angeles (1943) 60 Cal.App.2d 478, 486.



                                         16
change in the statutory procedures, the early cases cited by the Court of Appeal are
inapposite.
     The Court of Appeal also erred by relying on Elias v. San Bernardino County
Flood Control Dist. (1977) 68 Cal.App.3d 70, 75, and Carlino v. Los Angeles
County Flood Control Dist. (1992) 10 Cal.App.4th 1526, 1533. These cases hold
that when the governing body of one public entity is also the governing body of
another public entity, a claim against the subordinate entity that is delivered to the
governing body constitutes substantial compliance with the claims statute. (Elias,
supra, 68 Cal.App.3d at pp. 75-77; Carlino, supra, 10 Cal.App.4th at pp. 1533-
1534. That is not the case here.12




12      The Court of Appeal additionally relied on out-of-state cases. (Shehyn v.
District of Columbia (D.C. 1978) 392 A.2d 1008; Stone v. District of Columbia,
supra, 237 F.2d 28, 29-30 [applying D.C. law]; Galbreath v. City of Indianapolis,
supra, 255 N.E.2d 225; Coghill v. Badger (Ind. Ct.App. 1981) 418 N.E.2d 1201,
1206, fn.3; Hawkeye Bank v. State (Iowa 1994) 515 N.W.2d 348, 350; Webb v.
Highway Div. of Oregon State Dept. of Transp. (Or. 1982) 652 P.2d 783, 784.)
        Plaintiff also cites numerous out-of-state cases. (Finnie v. Jefferson County
School District (Colo. 2003) 79 P.3d 1253; Robinson v. Washington County
(Me.1987) 529 A.2d 1357; Hansen v. City of Laurel (Md. Ct.Spec.App. 2010) 996
A.2d 882, 891; Kelly v. City of Rochester (Minn. 1975) 231 N.W.2d 275, 276;
Kirkpatrick v. City of Glendale (Mo. Ct.App. 2003) 99 S.W.3d 57; Ferrer v.
Jackson County Board of Supervisors (Miss. 1999) 741 So.2d 216; Myears v.
Charles Mix County (S.D. 1997) 566 N.W.2d 470; Mount v. City of Vermillion
(S.D. 1977) 250 N.W.2d 686.)
        We find these authorities unpersuasive. Neither the Court of Appeal nor
plaintiff explain how the claim statutes at issue in these cases were consistent with
California‟s Government Claims Act.




                                          17
                              III. DISPOSITION
   The judgment of the Court of Appeal is reversed.
                                                      CORRIGAN, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
KENNARD, J.
BAXTER, J.
WERDEGAR, J.
CHIN, J.
LIU, J.




                                     18
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion DiCampli-Mintz v. County of Santa Clara
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 195 Cal.App.4th 1327
Rehearing Granted

__________________________________________________________________________________

Opinion No. S194501
Date Filed: December 6, 2012
__________________________________________________________________________________

Court: Superior
County: Santa Clara
Judge: William J. Elfving

__________________________________________________________________________________

Counsel:

Campbell, Warburton, Fitzimmons, Smith, Mendell & Pastore, J. Michael Fitzsimmons and Lisa Jeong
Cummins for Plaintiff and Appellant.

Cheong, Denove, Rowell & Bennett and John D. Rowell for Consumer Attorneys of California as Amicus
Curiae on behalf of Plaintiff and Appellant.

Miguel Marquez, County Counsel, Lori E. Pegg, Acting County Counsel, Marcy L. Berkman and Melissa
R. Kiniyalocts, Deputy County Counsel, for Defendants and Respondents.

Stephen D. Underwood; Michael M. Youngdahl and Jordan Sheinbaum for CSAC Excess Insurance
Authority, California League of Cities and California State Association of Counties as Amici Curiae on
behalf of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Lisa Jeong Cummins
Campbell, Warburton, Fitzimmons, Smith, Mendell & Pastore
64 West Santa Clara Street
San Jose, CA 95113-1806
(408) 295-7701

San Francisco, CA 94105
(415) 538-2320

Melissa R. Kiniyalocts
Deputy County Counsel
70 West Hedding Street, 9th Floor, East Wing
San Jose, CA 95110-1770
(408) 299-5900